677 P.2d 965 (1984)
OUTDOOR CIRCLE; Congress of Hawaiian People; Kailua Neighborhood Board; Kailua Community Council; The American Association of University Women, Windward Branch; Social Concerns Committee of the Windward Coalition of Churches; The Lanikai Association; The Hawaii Federation of Garden Clubs, Inc.; Council of Presidents; Representative Faith Evans; Arthur R. Beaumont; Hope Gray Miller; and Department of General Planning, City and County of Honolulu, Appellants,
v.
HAROLD K.L. CASTLE TRUST ESTATE; Harold K.L. Castle; Henry H. Wong; Michael C. Baldwin Trust, et al.; State of Hawaii, Land Use Commission; and State of Hawaii, Department of Planning and Economic Development, Appellees.
DEPARTMENT OF PLANNING AND ECONOMIC DEVELOPMENT, State of Hawaii, Appellant,
v.
LAND USE COMMISSION, State of Hawaii; Harold K.L. Castle, et al.; Department of General Planning, City and County of Honolulu; and The Ad Hoc Committee for Kawainui, Appellees.
SHORELINE PROTECTION ALLIANCE; Outdoor Circle; Congress of Hawaiian People; Environmental Education Association of Hawaii; Hawaiian Trail & Mountain Club; Kailua Neighborhood Board; Kailua Community Council; Kaneohe Community Council; The Kailua, Hawaii Branch of The American Association of University Women; Social Concerns Committee of the Windward Coalition of Churches; The Lanikai Association; The Hawaii Federation of Garden Clubs, Inc.; The Maunawili Community Association; Council of Presidents Policy Committee; Representative Faith P. Evans; Representative Andrew K. Poepoe; Dorothy Babineau; Arthur R. Beaumont; Hope M. Gray Miller; and Manuel N. Sproat, Appellants,
v.
HAROLD K.L. CASTLE TRUST ESTATE; Harold K.L. Castle; Henry H. Wong; Michael C. Baldwin Trust, et al.; State of Hawaii, Department of Planning & Economic Development; State of Hawaii, Land Use Commission; and Department of General Planning, City and County of Honolulu, Appellees.
Nos. 8554, 9025.
Supreme Court of Hawaii.
January 9, 1984.
Jack F. Schweigert, Honolulu (Schweigert & Associates, Honolulu, of counsel), for appellants.
Before LUM, C.J., and NAKAMURA, PADGETT, HAYASHI and WAKATSUKI, JJ.
PER CURIAM.
This case comes before us on a petition for a writ of certiorari from a decision of the Intermediate Court of Appeals, 675 P.2d 784, affirming a circuit court's affirmance of a ruling by the Land Use Commission on a contested case. We agree with the result and with the reasoning of the court below and, accordingly, deny the petition.
However, in the course of rendering its opinion, the Intermediate Court of Appeals adopted the "right/wrong" standard with respect to review of the circuit court's decision in affirming an administrative agency determination and expressly rejected the "clearly erroneous" standard in such a situation.
Since the circuit court's affirmance of the action of the Land Use Commission was clearly on the record, supportable under either the right/wrong or clearly erroneous standard, we do not reach the question *966 of what should be the correct standard of review to be applied with an appeal of this nature. Petition denied.